Citation Nr: 1525354	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  09-41 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for autoimmune hepatitis, to include as secondary to service-connected Raynaud's Disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

The Board notes that a claim for service connection for a gastrointestinal disorder, inclusive of Crohn's disease, was recently before the Board in July 2013, at which time the claim was denied and, by so doing, removed that matter from the Board's appellate jurisdiction.

The case was remanded in January 2014 in order to afford the Veteran a Board hearing.  A Travel Board hearing was held before the undersigned in April 2015, and the transcript of the proceeding has been associated with the record.

The Board notes that the Veteran's records previously had a private attorney listed as her representative.  It was clarified at the April 2015 hearing that this was in error and that she is represented by the American Legion.

Notice is taken that this appeal is one in which the entirety of the Veteran's claims folder is electronically maintained.  Additionally, it is noted that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD, mood disorder, and panic disorder.

2.  The Veteran's account of in-service harassment and sexual assault is credible and consistent with the findings of her VA treatment providers.

3.  Competent and persuasive medical evidence indicates that the Veteran's current psychiatric disorder is causally related to the military sexual trauma experienced in service.

4.  At the April 2015 Board hearing, the Veteran withdrew her appeal concerning the issue of entitlement to service connection for autoimmune hepatitis, to include as secondary to service-connected Raynaud's Disease.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for autoimmune hepatitis, to include as secondary to service-connected Raynaud's Disease, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination as to the only claim being decided herein, no further discussion of compliance with VA's duty to notify and assist is necessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event.  Id.; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Cohen, 10 Vet. App. at 140.  If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

38 C.F.R. § 3.304(f)(5) provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

In this case, the Veteran asserts that she has PTSD due to sexual harassment and assault during her active duty service.  The Veteran testified in April 2015 that she had been harassed by her fellow soldiers in service and physically threatened by a superior.  The superior continued to make repeated threatening gestures towards her, and she was so frightened that she began having nightmares and felt frightened all the time.  She stated that she now experiences flashbacks and avoidance behavior of things that remind her of the harassment.  The Veteran has also submitted several statements describing the sexual harassment she experienced throughout her service and the particular harassment she endured from one superior officer, who often touched her inappropriately and threatened her.  She has also written about a specific incident in 1956 when the superior officer sexually assaulted her in service.

The Veteran's VA treatment records show that she has been diagnosed by a VA psychiatrist with PTSD, mood disorder, and panic disorder.  Her treating psychiatrist has noted that the Veteran has "nightmares and anxiety related to trauma she experienced while in the military."

The Veteran has also been attending regular Vet Center counseling.  At a February 2011 counseling session, the counselor noted that the Veteran "endured a pattern of sexual harassment and one incident of sexual assault by the captain of the hospital she was stationed."   And that "only recently she has begun to understand the impact of her military experience in that she feels she recently made sense of how the [military sexual trauma] impacted her psychologically and physically (PTSD and stress associated with autoimmune diseases)."  She was noted to have current PTSD symptoms of nightmares, detachment, sleep disturbance, irritability, and poor concentration.

In September 2010 the Veteran was afforded a VA psychiatric examination.  The VA examiner discussed the Veteran's reports of sexual harassment in service as well as her post-service traumatic events and opined that she could not resolve the issue without resort to mere speculation.

After reviewing the evidence described above, the Board finds that the competent medical evidence of record indicates that the Veteran has a current diagnosis of a psychiatric disorder, including PTSD, which is related to her service.  The Veteran has provided consistent written lay statements and hearing testimony describing these traumatic experiences, and there is nothing in the record to contradict these assertions or that would indicate that the Veteran is not credible.  The Veteran's VA psychiatrist and counselor have provided competent medical evidence indicating that her psychiatric symptoms were caused by her traumatic experiences in service, and they have indicated that they find the stressor events to be credible and sufficient to support a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f)(5); Menegassi, 638 F.3d at 1382; Cohen, 70 Vet. App. at 140; see also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).  The Board finds that the evidence of record sufficiently provides evidence that the claimed stressor events occurred.   The Board also finds that as the September 2010 VA examiner was unable to determine the cause of the Veteran's PTSD without resort to mere speculation, there is no clear and convincing evidence contrary to the VA psychiatrist's or the counselor's opinions or to the Veteran's assertions.  As such, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  See Menegassi, 638 F.3d at 1382 (a contemporaneous medical diagnosis of PTSD may corroborate the occurrence of an in-service stressor under 38 C.F.R. § 3.304(f)(5)).

Withdrawal

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the April 2015 Board hearing, the Veteran stated that she wished to withdraw her appeal of the issue of entitlement to service connection for autoimmune hepatitis, to include as secondary to service-connected Raynaud's Disease.  In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and the claim must be dismissed.




ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.

The appeal concerning the issue of entitlement to service connection for autoimmune hepatitis, to include as secondary to service-connected Raynaud's Disease, is dismissed.





____________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


